UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JASON WINTERS,

                                Plaintiff,

                    -against-                                    1:19-CV-7272 (CM)

 K. SMALLS, Warden of AMKC ; CAPT.                              ORDER TO AMEND
 BARNABY; CAPTAIN STOKES; DEP.
 COOK; C.O. GUAMAN,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at the George R. Vierno Center on Rikers Island, brings

this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional

rights. By order dated August 5, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis.1 For the reasons set forth below, the Court grants

Plaintiff leave to file an amended complaint within sixty days of the date of this order.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       The events giving rise to this action occurred “sometime after midnight” on March 9,

2019, at the Anna M. Kross Center, “Dorm 4 top.” (ECF No. 1 ¶ V.) While Plaintiff was sleeping,

an “unknown detainee” attacked him with a “blunt object.” Thereafter, Plaintiff received 30

stitches, and his “blood clotted eye” was painful and swollen. Plaintiff claims that Defendant

Guaman was asleep at “post B,” and that he, Cook and, Barnaby “behaved within dereliction of

professional performance.”(Id. at 16.) Plaintiff further notes that Defendants did not take

photographs of his injury, or allow Plaintiff to “pursue formal charges” against the attacker, or

impose any disciplinary infraction on that individual. (Id.) Plaintiff also states without

elaboration that there was “no med follow up engaged.” (Id.) Plaintiff seeks $100,000 in

damages.

                                           DISCUSSION

       Plaintiff does not indicate whether, at the time of the incident, he was a post-conviction

prisoner or a pretrial detainee, and it is therefore unclear whether his claims arise under the

Eighth or the Fourteenth Amendment. The Court therefore analyzes Plaintiff’s claims under both

frameworks.

       The Eighth Amendment requires prison officials to take reasonable measures to ensure

the safety of convicted prisoners, including protecting them against violence by other inmates.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). The failure to protect a prisoner constitutes cruel

and unusual punishment when prison officials exhibit “deliberate indifference” to a substantial

risk of serious harm to the inmate. Id. at 828; Morales v. N.Y. State Dep’t of Corr., 842 F.2d 27,

30 (2d Cir. 1988). To be liable for violating a prisoner’s Eighth Amendment rights, prison


                                                  2
officials must be subjectively aware of an excessive risk to inmate health or safety and disregard

it. Farmer, 511 U.S. at 837; see Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994)

(“Deliberate indifference requires more than negligence, but less than conduct undertaken for the

very purpose of causing harm.”).

          “A pretrial detainee’s claims of unconstitutional conditions of confinement are governed

by the Due Process Clause of the Fourteenth Amendment.” Darnell v. Pineiro, 849 F.3d 17, 29

(2d Cir. 2017) (citations omitted). A pretrial detainee may prevail in a claim for deliberate

indifference even when a state actor merely should have known of the serious risk, an objective

standard. Id. at 35 (holding that a pretrial detainee must plead that the defendant “acted

intentionally to impose the alleged condition, or recklessly failed to act with reasonable care to

mitigate the risk that the condition posed to the pretrial detainee even though the defendant-

official knew, or should have known, that the condition posed an excessive risk to health or

safety”); Taylor v. City of New York, No. 16-CV-7857 (NRB), 2018 WL 1737626, at *12

(S.D.N.Y. Mar. 27, 2018) (“Although Darnell involved a Fourteenth Amendment challenge to a

prisoner’s conditions of confinement, its holding applies with equal measure to failure to protect

claims.”).

          To state a § 1983 claim for inadequate medical care under the Eighth Amendment or the

Due Process Clause of the Fourteenth Amendment, a plaintiff must allege facts showing that

correction officials were deliberately indifferent to the plaintiff’s serious medical condition. See

Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); Caiozzo v. Koreman, 581 F.3d 63, 69-72 (2d Cir.

2009).2



          2
         A claim that an officer was deliberately indifferent to the plaintiff’s medical needs
requires the same two-pronged showing as a claim that an officer was deliberately indifferent to
the plaintiff’s physical conditions of confinement. See Darnell, 849 F.3d at 33 n.9 (noting that


                                                  3
       Moreover, a § 1983 plaintiff must allege facts showing the defendants’ direct and

personal involvement in the alleged constitutional deprivation. See Spavone v. N.Y. State Dep’t of

Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.

1995)). A defendant may not be held liable under § 1983 solely because that defendant employs

or supervises a person who violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009) (“Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.”). An individual defendant can be personally

involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873.3

       The complaint does not plead sufficient facts to show that Defendants were deliberately

indifferent to Plaintiff’s safety, or otherwise personally involved in violating any of Plaintiff’s

constitutional rights. Plaintiff alleges that Defendant Guaman was asleep while on duty. But

courts in this district have generally characterized a correction officer’s failure to protect a



analysis of claim of deliberate indifference to medical needs is same as analysis applied to any
claim of “deliberate indifference to ‘serious threat to … health or safety’ – such as from
unconstitutional conditions of confinement, or the failure-to-protect — because deliberate
indifference means the same thing for each type of claim under the Fourteenth Amendment.”
(citing Caiozzo, 581 F.3d at 72).
       3
          “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor’s personal involvement with respect
to certain constitutional violations,” the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).


                                                   4
prisoner because the officer was asleep as negligence, which does not rise to the level of

deliberate indifference. See, e.g., Vaughns v. City of New York, No. 1:17-CV-3448 (JGK), 2018

WL 1325758, at *2 (S.D.N.Y. Mar. 13, 2018).

       According to Plaintiff, Defendants Cook and Barnaby were “derelict” in their duties, but

he does not provide any facts in support of that allegation. And the complaint contains no

assertions against Warden Smalls, and she is not liable under § 1983 simply because she holds a

supervisory position. In short, while Plaintiff alleges that he was severely injured by the attack,

he does not show that Defendants knew that another inmate posed a serious risk of harm to

Plaintiff and were deliberately indifferent to that risk, or that Defendants should have known of

such a risk. And Plaintiff’s vague reference to there being no “med follow up” does not state a

claim against the named Defendants, and it is insufficient to state a claim that anyone deprived

him of adequate medical attention.4

                                       LEAVE TO AMEND

       Plaintiff is granted leave to amend his complaint to detail his claims. In the statement of

claim, Plaintiff must provide a short and plain statement of the relevant facts supporting each

claim against each defendant named in the amended complaint. Plaintiff is also directed to

provide the addresses for any named defendants. To the greatest extent possible, Plaintiff’s

amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       4
         Plaintiff’s allegation that he was deprived of an opportunity to file charges against his
attacker does not give rise to any obvious constitutional violation.


                                                  5
       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff is granted leave to file an amended

complaint that complies with the standards set forth above. Plaintiff must submit the amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Amended Complaint,” and label the document with docket number 1:19-

CV-7272 (CM). An Amended Civil Rights Complaint form is attached to this order. No summons

will issue at this time. If Plaintiff fails to comply within the time allowed, and he cannot show

good cause to excuse such failure, the complaint will be dismissed for failure to state a claim

upon which relief may be granted.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an


                                                  6
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   August 19, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               7
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
